Bartley, C. J.
It is assigned for error that the district court erred in dismissing the appeal for want of jurisdiction.
By the second section of an act to amend “ an act relating to the organization of courts of justice, and their powers aud duties,” passed February 19, 1852, it is provided, among other things, “ that the district court shall have appellate jurisdiction under such regulations as may be prescribed by law, from the court of common pleas, in all civil cases in which the court of common pleas has original jurisdiction.”
And by the first section of the act regulating appeals to the district court, passed March 23, 1852, it is provided, “ that appeals may be taken from all final judgments in civil cases at law, decrees in chancery,” etc., “ rendered by the court of common pleas, in which said court has original jurisdiction,” etc., “ to the district court.”
*201By the statute of May 1, 1854, extending the jurisdio tion of justices of the peace, their jurisdiction is made exclusive in any sum not exceeding one hundred dollars, and concurrent with the common pleas in any sum over one hundred dollars, and not exceeding three hundred dollars.
It is claimed by the plaintiff in error, that the appeal to the district court is given, in the class of cases in which the court of common pleas is capable of taking original jurisdiction. This, in our judgment, is not a correct interpretation of the statute. The cases in which the appeal is given from the judgment of the common pleas, are cases in which that court had actual original jurisdiction.
"Where a case, which falls within the class of cases in which the common pleas has concurrent original jurisdiction with the justice’s court, originates before a justice of the peace, it can only reach the common pleas by virtue of its appellate jurisdiction. Motion overruled.
Swan, Brinkerhoee, Scott and Sutlief, JJ., concurred.